DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, line 10 and 11, the applicant recites the limitation of “the bottom end of the lamp base housing is plugged into the lamp base housing.” This limitation is indefinite. At best, the Examiner will treat the limitation to suggest the bottom of the lamp base housing is plugged into something. Appropriate correction is required.
Claims 2-10 are further rejected for depending on claim 1. 

In regard to claim 6, line 3, the applicant recites the limitation of “the wire connecting portion.” This limitation lacks antecedent basis. As the Examiner cannot determine which element this is directed to, any wire that is “m-shaped” will satisfy the limitation. Appropriate correction is required.
Claim 7 is further rejected for depending on claim 6. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (US 2017/0159922 A1).
In regard to claim 1, Chen et al disclose a plug-in lamp, comprising a lamp base and a light source assembly (2/3), wherein the lamp base comprises a lamp base housing (46) and a lamp base cover (4), two connecting terminals (45) are arranged in the lamp base housing, a top end of each connecting terminal extends to an upper end of the lamp base housing, the lamp base cover is capped on the top of the lamp base housing, and connecting wires (3) between the lamp base housing and the lamp base cover are contacted with ends of the connecting terminals to realize electrical connection; the light source assembly comprises a lamp housing and a light-emitting LED assembly located inside the lamp housing, and two ends of the light-emitting LED assembly are respectively connected with plug-in male terminals (21), where two plug-in holes are defined in a bottom end of the lamp base housing, the bottom end of the lamp base housing is plugged into the lamp base housing (see 112b), and the plug-in male terminals are respectively plugged into the two plug-in holes to realize electrical connection with the connecting terminals. (Figure 1; see at least [0021])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2017/0159922 A1) in view of Huang (US 6,305,828 B1).
In regard to claim 2, 4, and 7, Chen et al fail to disclose fitting parts.
Huang teaches that the top of the lamp base housing is provided with a fitting part, and fitting holes are defined at four corners of the fitting part, respectively; pins are arranged at four corners of the bottom of the lamp base cover, and the lamp base cover is clamped in the fitting holes by means of the pins to realize fitting with the lamp base housing, and as recited in claim 4, that front and rear end surfaces of the fitting part are symmetrically provided with two wire clamp notches respectively, two ends of a same connecting wire are respectively clamped at two wire clamp notches on the same side at the front and rear ends, an exposed metal part of the same connecting wire is in contact with the connecting terminals, and fastening blocks aligned with the wire clamp notches are protruded from the bottom of the lamp base cover, the fastening blocks are clamped at the wire clamp notches and restrict the connecting wires within the wire clamp notches, and an isolation block is protruded outwardly from the middle position of the front and rear end surfaces of the fitting part, and as recited in claim 6, that the bottom of the lamp base cover is provided with pressing blocks facing the fitting slots, ends of the pressing blocks are of a convex curved structure, the pressing blocks are fitted in the fitting slots, and the convex curved structure compresses exposed metal parts of the connecting wires closely against the surface of the wire connecting part. (Figure 1; see at least Col 2 Line 31 onward)
It would have been obvious to one of ordinary skill in the art at the time of filing to provide the top cap of Huang to the lamp of Chen et al in order to simplify the electrical connection of a series of lamps.

In regard to claim 3, the combination of Chen et al and Huang disclose a positioning block (42) is also protruded from the center of the surface of the fitting part, and the bottom of the lamp base cover is provided with a positioning groove adapted to the positioning block, the positioning block is plugged into the positioning groove.

In regard to claim 5, the combination of Chen et al and Huang disclose two terminal slots penetrating upper and lower ends of the lamp base housing are defined inside the lamp base housing, the two plug-in holes are respectively communicated with the terminal slots, the surface of the fitting part is provided with two fitting slots in communication with the terminal slots, and the connecting terminals pass through the fitting slots and the terminal slots in turn to realize the fitting with the lamp base housing.

In regard to claim 6, the combination of Chen et al and Huang disclose each connecting terminal comprises a wire connecting part, a connecting piece and a tubular connecting part which are connected in sequence from top to bottom, the wire connecting portion is of an "M"-shaped structure, both sides of the fitting slots are provided with support protrusions with a shape adapted to the shape of the wire connecting part, and the support protrusions on both sides are supported on both sides of the bottom of the wire connecting part.

In regard to claim 8, Chen et al disclose the plug-in holes comprise first hole sites and second hole sites which are communicated from top to bottom, the first hole sites are communicated with the terminal slots, the first hole sites are cylindrical holes and the second hole sites are tapered holes, the second hole sites have an aperture decreasing from a direction close to the first hole sites, and a minimum aperture of the second hole sites is consistent with the aperture of the first hole sites.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2017/0159922 A1) in view of Huang (US 6,305,828 B1), and further, in view of Wang (US 10,900,656 B1).
In regard to claim 9, the combination of Chen et al and Huang disclose the lamp housing comprises a filament lampshade and a fitting hood located at an upper end of the filament lampshade, the light-emitting LED assembly is arranged inside the filament lampshade.
Chen et al fail to disclose clamp holes and bumps.
Wang teaches clamp holes (312) are defined on both sides of the fitting hood; bumps are arranged on both sides of the bottom of the lamp base housing, and the bumps are clamped in corresponding clamp holes. (Figure 3)
It would have been obvious to one of ordinary skill in the art at the time of filing to provide the clamp holes and bumps of Wang to that of the combination of Chen et al and Huang in order to simplify assembly. 

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2017/0159922 A1).
In regard to claim 10, Chen et al fail to disclose the circuit in question. 
However, the Examiner takes notice that the circuit design is known. 
Where current must be rectified before powering LEDs, it would have been obvious to one of ordinary skill in the art at the time of filing to provide a rectifying circuit to the LED of Chen et al in order properly power LED light sources. 
Further, the Examiner sees not criticality regarding the limitations of claim 10. If the applicant is to argue criticality, then they must be included in the independent claim per 35 USC 112(a). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ahroni (US 6,079,848) disclose a lamp unit.
Chang et al (US 6,328,593 B1) disclose a lamp bulb.
Huang (US 6,074,073) disclose a lamp unit.
Liang (US 10,718,504 B1) disclose a lamp holder.
Lin (US 2014/0355277 A1) disclose a connection device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222. The examiner can normally be reached 7:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E DUNAY/           Examiner, Art Unit 2875